DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (KR 20150111622) in view of Yamakawa (JP 2013216292).
Regarding Claim 1, Maeng et al. discloses a dust cap (see 10) for a steering system which has an accommodation hole (12) for accommodating a pinion shaft (30) and of which a lower part is coupled to a rack housing (50), the dust cap comprising: a floor surface (fig. 4; see 11a, 11b) formed to extend to an outside of the accommodation hole from an upper part thereof; a first rim (fig. 4; see the rim of 11b) configured to form an outer wall at an edge of the floor surface; a second rim (fig. 4; see the rim of 11a) configured to form an intermediate wall between the first rim and the accommodation hole.
However, Maeng et al. does not disclose one or more slits recessed toward the floor surface from the second rim.
Yamakawa teaches a dust cap (see 2) for a steering system, wherein the dust cap comprises a floor surface (see 5, 5a) and first (7) and second (6) rims, wherein the first and second rims are provided with slits (6b, 76) recessed toward (see figs. 3-4) the floor surface. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the second rim of Maeng et al. in view of the teachings of Yamakawa to include slits recessed toward the floor surface, as by doing so, the slits would create a labyrinth effect, reliably suppressing the intrusion of water, dust, noise, etc. from the outside of the vehicle interior into the vehicle interior (Machine translation of Yamakawa; Paragraph [0039]).

Claim 2, Maeng et al., as modified, discloses the dust cap, wherein the accommodation hole (Maeng et al.; 12) is formed to be higher (see figs. 4 and 6) than a height of the first rim (see the rim of 11b) or the second rim (see the rim of 11a) with respect to the floor surface (11a, 11b).

Regarding Claim 7, Maeng et al., as modified, discloses the dust cap, wherein the slits (Yamakawa; 6b, 7b) are formed (see figs. 3-4) to be recessed in the second rim (Maeng et al.; see the rim of 11a) such that a depth of each of the slits is the same (Yamakawa; see fig. 3) as a depth of the floor surface (Maeng et al.; 11a, 11b).

Regarding Claim 8, Maeng et al., as modified, discloses the dust cap, comprising the slits (Yamakawa; 6b, 7b), but does not disclose that a width of each of the slits becomes smaller toward the first rim.
However, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the shape of the slits such that the width of each of the slits became smaller toward the first rim, as by doing so, the shape of the slits would increase the labyrinth effect (Yamakawa; Paragraph [0039]) caused by the slits, further suppressing the entry of water, dust, noise, and the like into the vehicle compartment. Secondarily, modifying the shape of the slits would have been an obvious matter of design choice, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. As the purpose of modifying the width of .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (KR 20150111622) in view of Yamakawa (JP 2013216292) as applied to claims 1-2 and 7-8 above, and further in view of Moriyama et al. (US 7641561).
Regarding Claim 3, Maeng et al., as modified, discloses the dust cap, but does not explicitly disclose that the dust cap is coupled to a dashboard and the accommodation hole is formed at a height exposed above the dashboard.
Moriyama teaches a dust cap (see fig. 1) for a steering system comprising an accommodation hole (see 2, 12) for a pinion shaft (20), wherein the dust cap is coupled (see fig. 3) to a dashboard (19), and the accommodation hole is formed at a height (see fig. 3) exposed above the dashboard.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the dust cap of Maeng et al., as modified, in view of the teachings of Moriyama, to couple the dust cap to a dashboard of a vehicle, such that the accommodation hole of Maeng et al., as modified, was formed at a height exposed above the dashboard, as by doing so, the dust cap installed on the dashboard with the accommodation hole would close a clearance between the pinion shaft and the dashboard (Moriyama; Column 5, lines 43-48), preventing the ingress of dust, water, and the like into a vehicle cabin.  

Claim 4, Maeng et al., as modified, discloses the dust cap, comprising the floor surface (Maeng et al.; see see 11a, 11b) and slits (Yamakawa; 6b, 7b) formed in a downward direction (see figs. 3-4) from the top of the second rim (Maeng et al.; see the rim of 11a). 
However, Maeng et al., as modified, does not explicitly disclose that the floor surface is disposed to have a predetermined angle with respect to a bottom of a vehicle body, and the slits are formed in a direction that is close to the bottom of the vehicle body in the second rim.
Moriyama teaches the dust cap (see fig. 1) for a steering system coupled (see fig. 3) to the dashboard (19) comprising the accommodation hole (see 2, 12) for the pinion shaft (20) and a floor surface (see 30), disposed at a predetermined angle (see fig. 3) with respect to a bottom of a vehicle body (30 being disposed at an angle with 19, and therefore also being disposed at an angle with a bottom of a vehicle).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the dust cap of Maeng et al., as modified, in view of the teachings of Moriyama, such that the dust cap was coupled to a dashboard of a vehicle as taught by Moriyama, and the floor surface was disposed at an angle with respect to a bottom of the vehicle, the slits being formed downwards from the top of the second rim in a direction that is close to the bottom of the vehicle body, as by doing so, the dust cap would be installed on the dashboard to close a clearance between the pinion shaft and the dashboard (Moriyama; Column 5, lines 43-48), at an appropriate angle to further prevent the ingress of dust, water, and the like into a vehicle cabin.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (KR 20150111622) in view of Yamakawa (JP 2013216292) as applied to claims 1-2 and 7-8 above, and further in view of Bok (KR 101345859).
Regarding Claim 5, Maeng et al., as modified, discloses the dust cap, comprising the floor surface (Maeng et al.; see see 11a, 11b) and the first (see the rim of 11b) and second rim (see the rim of 11a).
However, Maeng et al., as modified, does not disclose one or more vent holes formed in the floor surface between the first rim and the second rim.
Bok teaches a dust cap for a steering system comprising multiple vent holes (72) formed in a floor surface (fig. 5; see 71) in a circumferential direction (see fig. 5) around a rotational axis of a pinion shaft (5). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the floor surface of Maeng et al., as modified, in view of the teachings of Bok to include multiple vent holes in the floor surface formed in a circumferential direction around the pinion shaft and slits, as by doing so, the vent holes formed vertically in the floor surface would discharge moisture (machine translation of Bok; Par [0016]) around the entire floor surface.

Regarding Claim 6, Maeng et al., as modified, discloses the dust cap, wherein the vent holes (Bok; 72) are formed (see fig. 5) in the same direction as a circumferential direction formed by a rotational axis of the pinion shaft (Maeng et al.; 30) and the slits (Yamakawa; 6b, 7b).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (KR 20150111622) in view of Yamakawa (JP 2013216292) as applied to claims 1-2 and 7-8 above, and further in view Kang (KR 101871337).
Regarding Claim 9, Maeng et al., as modified, discloses the dust cap, and a dust packing (Maeng et al.; 20) shielding a space formed by the first rim (see 11b) and the second rim (see 11a), but does not disclose two or more coupling protrusions of a hook shape formed in an outward direction of the first rim, the dust packing coupled to the coupling protrusions.
Kang teaches a dust cap (see 15) comprising two coupling protrusions (figs. 2a-2b, see 1, 15a) of a hook shape formed in an outward direction of a rim (see 15a), and a dust packing (16) coupled to the coupling protrusions.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the dust cap of Maeng et al., as modified, in view of the teachings of Kang to include multiple coupling protrusions formed in a hook shape in an outward direction of the first rim to couple the dust packing to the dust cap, as by doing so, a more secure connection between the dust cap and dust packing would be ensured, further preventing the ingress of dirt, water, or the like.

Regarding Claim 10, Maeng et al., as modified, discloses the dust cap, wherein the dust packing (Maeng et al.; 20) is formed of a rubber material (Pars [0054]-[0055]) and an upper surface of the dust packing is formed (see fig. 5; 21, 21a, 21b) in a wrinkled shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616